UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1307


CAROLYN YVONNE MURPHY TAYLOR,

                  Plaintiff – Appellant,

          v.

COLUMBIA, CITY OF; CHARLES AUSTIN, in his official capacity
as City Manager and his individual capacity; DONNIE
BALZEIGLER, in his official capacity as Code Enforcement
Officer and his individual capacity; LARRY MCCALL, in his
official capacity as Code Enforcement Officer and his
individual capacity,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cv-00983-JFA)


Submitted:   July 22, 2010                  Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn Yvonne    Murphy Taylor, Appellant Pro Se.  Robert Gordon
Cooper, OFFICE    OF THE CITY ATTORNEY, Columbia, South Carolina;
Matthew Blaine     Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South   Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carolyn     Yvonne    Murphy      Taylor    appeals    the    district

court’s   order   denying     the     motion   for    reconsideration         of   the

court’s   order   adopting      the    recommendation     of     the    magistrate

judge and dismissing her civil rights action.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                 Taylor v. City of

Columbia, No. 3:07-cv-00983-JFA (D.S.C. Jan. 20 & Feb. 2, 2010).

We   dispense   with   oral     argument     because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2